Citation Nr: 0401317	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-11 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Law Clerk


INTRODUCTION

The appellant's active military service extended from October 
1976 to September 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  

In December 2002, the undersigned held a hearing at the RO.  
A transcript of that hearing is included in the record.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of her claim and has notified her of the 
information and evidence necessary to substantiate her claim.  

2.  Any neck problems the veteran may have had during service 
were transitory in nature and resolved without residual 
disability.

3.  The veteran's current neck disorder is not the result of 
disease or injury during her active military service.  


CONCLUSION OF LAW

A neck disorder was not incurred in nor aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1131, 
1133 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  In addition to performing the pertinent 
development required under VCAA, the RO notified the veteran 
of her right to submit evidence.  Thus, the Board finds VA 
has completed its duties under VCAA and implementing 
regulations.  Further, VA has completed the development of 
this case under all applicable law, regulations and VA 
procedural guidance.  See also 38 C.F.R. § 3.103 (2003).  
Therefore, it would not abridge the veteran's rights under 
VCAA and implementing regulations for the Board to proceed to 
review the appeal.

Specifically, the veteran's application is complete.  The 
rating decisions, statement of the case, and duty to assist 
letters dated in June 2001 and October 2001 notified the 
veteran of the evidence necessary to substantiate the claim, 
the evidence which had been received, and the evidence to be 
provided by the claimant.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002); see also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

At the December 2002 hearing, the chairman discussed (1) the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) the information and evidence that 
VA will seek to provide, and (3) the information and evidence 
that the claimant was expected to provide.  The chairman 
specifically asked the veteran to provide evidence she 
described, in support of her claim.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  The service medical 
records are in the claims folder.  VA records have been 
obtained.  The veteran has been examined by VA and medical 
opinions have been rendered.

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the veteran nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1131 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Hickson v. West; 13 Vet. App. 247, 248 
(1999); see also 38 C.F.R. § 3.159(a) (2003).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2003).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Evidence of Current Disability  In a letter dated in August 
2001, Mike Hollenback, P.A. (physician's assistant) reported 
that he examined the veteran and the diagnosis was cervical 
radiculopathy and chronic neck pain from prior trauma and 
degenerative changes.  

In a June 2002 VA examination report, the examiner expressed 
his assessment that the veteran had cervical spine 
degenerative disc disease and degenerative joint disease; 
disc space narrowing and osteophytes at C6-7; and right upper 
extremity radiculopathy secondary to the cervical spine 
degenerative disc disease and degenerative joint disease.

There are other reports which address the presence and extent 
of the current disorder.  Since it is established that the 
veteran has a current neck disorder the redundant reports 
will not be set forth in detail in this decision.  

Evidence of Injury in Service  Service medical records reveal 
that in February 1977 the veteran was in a car accident and 
was treated for head, neck and back pain.  The diagnosis was 
muscle strain.  Service records do not show any subsequent 
treatment and the veteran's August 1977 examination upon 
separation from service does not indicate any residual neck 
problems.  

Evidence Supporting a Connection Between Injury in Service 
and Current Disability  In October 2001 Mr. Hollenback 
reported that he saw the veteran only one time in August 2001 
and based on her report of the accident in service "it would 
be as likely as not that this type of trauma could have 
caused injury to produce a chronic neck pain."  

A December 2001 VA examination by a physician's assistant 
states that the veteran reported that she strained her neck 
in 1973 but had no symptoms until her car accident in 1977.  
The examiner opined that it is "as likely as not" that the 
veteran's automobile accident in service could have caused 
her neck disorder.

A private medical doctor, Krystyna A. Pekalska, M.D., in a 
December 2002 letter stated that she has been treating the 
veteran for chronic neck pain for the past few years and that 
the veteran has been diagnosed with cervical radiculopathy 
with bone spur formation.  The doctor asserted that the 
veteran's 1977 car accident "might have also contributed to 
her chronic neck problems - pain and stiffness."  

In December 2002 a letter was received from Momyer 
Chiropractic stating that they treated the veteran in 1992 
but that the medical records were destroyed.  

Evidence Against a Connection Between Injury in Service and 
Current Disorder  
Service medical records demonstrate that the veteran was in a 
February 1977 car accident and was treated for head, neck and 
back pain.  The diagnosis was muscle strain.  There was no 
diagnosis of a chronic disability and no findings or 
treatment consistent with a chronic disability.  Moreover, 
the service medical records do not show any subsequent 
treatment.  On the veteran's August 1977 examination for 
separation from service, her spine and musculoskeletal system 
were normal.  

Service records document a post-service injury, in November 
1977, when the veteran was treated for a head injury due to a 
car accident, a few months after separation from service.

The veteran was afforded another VA examination in July 2002 
and was examined by a VA medical doctor.  She reported that 
she received no medical treatment from 1977 until 1988 for 
her neck problems.  She is currently under the care of Dr. 
Pekalska and has been seeing a neurosurgeon.  The VA examiner 
opined that it is difficult to relate her C6-7 arthritic 
symptoms to the neck strain in service and that "it is less 
likely than otherwise that her present diagnosis is related 
to her service related problems."

The veteran in her December 2002 hearing testified that she 
saw private doctors for her neck problems in the late 1970s 
and 1980s, specifically Doctors Lawson and Yamashira.  The 
Chairman granted the veteran 60 days to submit treatment 
records from these doctors.  To date the records have not 
been associated with the claims file.  

Analysis  A VA examiner, private doctor and a private 
Physician Assistant (PA) stated that the veteran's current 
neck disorders could be related to her inservice neck injury.  
They necessarily relied on history as related by veteran.  
Their diagnoses can be no better than the facts alleged by 
veteran.  Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. 
Brown, 8 Vet. App. 342 (1995).  Thus, while these opinions 
are competent evidence, their probative value is not of the 
same weight as other records.  

On the other hand, the service medical records are highly 
probative and reflect the findings of trained medical 
personnel at the time of the injury in service, as well as at 
the time of the examination for separation from service.  
They do not document any chronic injury and establish that 
her spine and musculoskeletal system were normal on 
examination for separation from service in August 1977.  

Following service, many years passed without any medical 
documentation of neck problems.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The opinion of the VA orthopedic physician is the most 
probative out of all the medical opinions rendered.  The VA 
examiner and Mr. Hollenback are both PAs while the orthopedic 
physician is an expert in orthopedic injuries.  Furthermore, 
Mr. Hollenback only treated the veteran once and appears to 
have based his statement on the veteran's historical 
accounts.  Dr. Pekalska opined that the veteran's inservice 
injury "might have contributed" to her neck problems while 
the VA physician applied the higher standard that "it is 
less likely than otherwise" that the veteran's current neck 
diagnosis is related to her inservice injuries.  Moreover, 
the VA orthopedic physician based his opinion on the 
documented history in the claims folder.  

When we consider the service medical records, the many years 
without medical documentation, the opinion of a VA orthopedic 
physician based on examination of the veteran and review of 
the records, we find that there is a preponderance of 
evidence against the claim.  The preponderance of evidence 
overwhelms any contrary opinions and establishes that there 
is no connection between the veteran's current disability and 
any injury she may have had in service.  Thus, the claim must 
be denied.


ORDER

Service connection for a neck disorder is denied.



	                        
____________________________________________
	CLIFFORD R. OLSON 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



